Citation Nr: 1016086	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-39 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for osteoarthritis of the cervical spine, as a 
residual of a compression fracture at C-3.

2.  Entitlement to service connection for a psychiatric 
disorder, including as secondary to pain associated with a 
service-connected spine injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran provided testimony at a Travel Board hearing 
before a Veterans Law Judge in June 2007.  

This case was previously remanded to the RO in a Board 
decision dated in October 2007 for additional development, 
including proper statutory notification, collection of 
records, and a VA examination.  The RO has complied with 
these directives.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This case must be remanded for a hearing at the RO before a 
Veterans Law Judge of the Board (Travel Board hearing).  As 
noted above, a Travel Board hearing was previously conducted 
in June 2007.  In April 2010, the Board notified the Veteran 
that the Veterans Law Judge who conducted the June 2007 
hearing was no longer employed with the Board and afforded 
the opportunity for another hearing pursuant to 38 C.F.R. § 
20.707 (2009) (noting that a VLJ who conducts a hearing on 
appeal must participate in any decision made on that appeal).  
See also 38 U.S.C.A. § 7107(c) (West 2002).  In April 2010, a 
request was received from the Veteran to appear at another 
Travel Board hearing at the RO.  Since the RO schedules 
Travel Board hearings, a remand of this matter to the RO is 
warranted. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the RO at the earliest 
available opportunity.  The RO should 
notify the Veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2009).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


